09/25/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0614


                                      DA 19-0614
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                          ORDER

 GARY HANSEN,

              Defendant and Appellant.
                                _________________

       Counsel for Appellant has filed a 50-day motion for an extension of time to file the
transcripts in the referenced matter.
       IT IS ORDERED that the motion for extension is DENIED. Appellant has 30 days,
or until October 30, 2020, within which to file the transcripts.
       No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 25 2020